This case originated in justice court of Angelina County; was appealed to the county court of Angelina County and from that court to this court. It is our conclusion that the judgment of the lower court should be affirmed, and it is so ordered. On authority of Associated Ind. Corp. et al. v. Gatling, Tex. Civ. App. 75 S.W.2d 294; Kozielski v. Williams, Tex. Civ. App. 125 S.W.2d 1118, Farmers State Bank of Center v. Harris, Tex. Civ. App. 126 S.W.2d 1216, and Wade v. Pratt, Tex. Civ. App.126 S.W.2d 1216, the affirmance is without written opinion.
Affirmed.
 *Page 1